Citation Nr: 1210328	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  03-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to service connection for a left eye disability.    

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus, type 2.  

6.  Entitlement to an increased initial evaluation for service-connected onychomycosis of the toenails, evaluated as noncompensable (0 percent disabling) prior to August 17, 2006, and as 10 percent disabling thereafter.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1971, including service in Vietnam from June 1967 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In July 2002, the RO denied claims for service connection for "stasis dermatitis and panniculitis of bilateral legs," and "ulceration of left conjunctiva with astigmatism," and granted service connection for onychomycosis of the toenails, evaluated as noncompensable, and diabetes mellitus, type 2, evaluated as 20 percent disabling.  In September 2003, the RO denied claims for service connection for congestive heart failure, and PTSD.  

In May 2003, the Veteran testified before a hearing officer at the RO.  In April 2005, the Veteran testified before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder.  

In August 2005, the Board remanded the claims for additional development.  Review of the evidence (set forth in detail below) shows that, for the issues decided here, the terms of the Board's remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In order to interpret the issues as broadly as possible, the Board has recharacterized the issues as stated on the cover page of this decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.  

2.  The Veteran has been diagnosed with coronary artery disease.  

3.  Coronary artery disease is included in VA's definition of ischemic heart disease. 

4.  The Veteran's ischemic heart disease is presumed to be related to his service.

5.  The Veteran's coronary artery disease has been aggravated by his service-connected diabetes mellitus.  

6.  The Veteran does not have a skin disorder that is related to his active service and such skin disorder was not manifest at any time during the processing of the claim.  

7.  The Veteran does not have a left eye disability that is related to his active service and such left eye disorder was not manifest at any time during the processing of the claim.  

8.  The Veteran's service-connected diabetes mellitus has not required a regulation of activities.  

9.  Prior to August 17, 2006, the Veteran's service-connected onychomycosis of the toenails is shown to have been productive of complaints of some regrowth of the toenails, and mild onychomycosis, but not symptoms that involve at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, scars of any type with an area or areas exceeding 6 square inches, that are superficial and poorly nourished scars with repeated ulceration, that are painful and tender on objective demonstration, or that cause a limitation of function, that are deep that cause limited motion, or that are superficial and unstable; exfoliation, exudation or itching involving an exposed surface or extensive area; or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.    

10.  As of August 17, 2006, the Veteran's service-connected onychomycosis of the toenails is shown to have been productive of complaints of some regrowth of the toenails, but not scars of an area or areas exceeding 12 square inches, constant eczema with exudation or itching, marked disfigurement, a limitation of function, symptoms covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or the need for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).   

2.  The Veteran's coronary artery disease is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  

3.  The criteria for service-connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2011).

4.  The criteria for service-connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2011).

5.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2011). 

6.  Prior to August 17, 2006, the criteria for a compensable evaluation for service-connected onychomycosis of the toenails were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 ); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Codes 7801, 7805, 7806, 7813 (2002, 2008).  

7.  The criteria for an evaluation in excess of 10 percent for service-connected onychomycosis of the toenails have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.118, Diagnostic Codes 7801, 7805, 7806, 7813 (2002, 2008, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for a heart disorder, a skin disorder, and a left eye disability.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and ischemic heart disease.  38 C.F.R. § 3.309(e). 

Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.  See 75 Fed. Reg. 14391 (March 25, 2010).  
  
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For all claims on appeal, although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims. 

The Veteran's personnel file (DA Form 20) indicates that he served in Vietnam between June 1967 and May 1968.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

A.  Heart Disability

The Veteran asserts that he has congestive heart failure that was caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in May 1971, shows that his heart was clinically evaluated as normal, and does not note a heart disorder.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1984 and 2010.  This evidence include private treatment reports from G.C., M.D., dated between 1995 and 1997, which show that the Veteran was treated for heart symptoms, with notations of hypertension, atrial fibrillation, and congestive heart failure (reports dated after 1997 merely note "history of cardiac disease").  

Private treatment reports from T.F.W., M.D., dated between 1997 and 2003, show treatment for heart symptoms.  A December 2000 report shows the Veteran was referred because of an abnormal electrocardiogram.  A stress test was done and there was no evidence of any defect, either fixed to suggest scarring or reversible to suggest ischemia.  The wall motion was normal and the ejection fraction was normal at 66 percent.  A November 2001 report notes a history of shortness of breath, atrial fibrillation, and hypertension, and an impression of normal left heart catheterization

A VA examination report, dated in June 2002, shows that the Veteran reported a history of chronic congestive heart failure.  The examiner did not provide a diagnosis, but concluded that, "The Veteran's hypertension and heart conditions were detected several years prior to the diagnosis of his diabetes mellitus."

VA progress notes, dated between 2003 and 2007, include a January 2003 report which notes a history of chest pain and irregular heartbeat, and assessments that included CAD (coronary artery disease).  However, another January 2003 report notes that a recent cardiac catheterization report was negative for CAD.  A February 2003 report notes a normal left ventricle, normal coronary arteries, a normal X-ray, and normal pressures.  A June 2003 private echocardiogram report notes normal systolic function, and left ventricular hypertrophy.  A January 2004 report notes that ischemic heart disease was ruled out. 

In August 2005, the Board remanded the claim and directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  

A VA examination report, dated in August 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran reported a history of left ventricular enlargement, CAD (coronary artery disease), and CHF (congestive heart failure).  The diagnoses included CAD and cardiomyopathy per echocardiogram, CTA vascular images, and private cardiology reports.  The examiner noted that the Veteran's CAD and CHF occurred prior to his diagnosis of diabetes mellitus.  The examiner further stated that diabetes can aggravate a preexisting disease process, but that it would be pure speculation to state a percentage of aggravation.   

The Board finds that service connection for coronary artery disease is warranted.  During the pendency of this appeal, the regulations pertaining to presumptive conditions based on exposure to Agent Orange were amended, and the new version of the regulation provides that presumptive service connection may be granted for ischemic heart disease, to include CAD.  In this case, the Veteran is shown to have served in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  Although there is some evidence, dated between 2003 and 2004, that ischemic heart disease and CAD are not present, other reports indicate CAD was present.  In addition, and of particular note, the August 2006 VA examination report shows that the Veteran was determined to have CAD.  Accordingly, the Veteran is shown to have a heart disorder which fits within the definition of ischemic heart disease as described at 38 C.F.R. § 3.309(e), and presumptive service connection is warranted for this condition for veterans exposed to Agent Orange during service who have this condition.  The Board therefore finds that service connection for coronary artery disease is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  This would include the extent of any aggravation of any otherwise non-service-connected disability.  38 C.F.R. § 3.310(b) (2011).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In as much as the VA examiner concedes aggravation of the heart condition by the service-connected diabetes mellitus (although he cannot determine the percentage) service-connection for all the Veteran's heart problems must be granted as of the date of claim based on secondary service-connection due to aggravation by a service-connected disability.  

B.  Skin Disability

As an initial matter, the Board notes that service connection is currently in effect for  disabilities that include onychomycosis of the toenails.  The term "skin disorder" is therefore not intended to include this disorder.  The Board further notes that the Veteran has reported a number of leg symptoms during the pendency of his appeal, to include neurological symptoms, and that service connection is currently in effect for disorders that include bilateral peripheral neuropathy.  

At his April 2005 hearing, the Veteran asserted that he has this condition due to exposure to Agent Orange.  He testified that his symptoms were first treated by a private health care provider in Hattiesburg, and that physicians have had difficulty diagnosing his condition.  He stated that his last flare-up was three years before.

The Veteran's service treatment reports show that in July 1968, he was treated for verruca vulgaris.  The report does not indicate the body part affected.  The Veteran's separation examination report, dated in May 1971, shows that his skin was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1984 and 2010.  This evidence includes private treatment reports, from a private clinic in Hattiesburg, dated between 1984 and 2001, which show that the Veteran received treatment for skin symptoms that include bumps on his legs productive of itching, and burning.  The assessments note panniculitis.  The earliest report is a March 1984 report which notes a three-year history of nodules on the lower legs that had slowly progressed and worsened in the last two to three months.  The assessments were panniculitis and cellulitis.  A March 1984 tissue examination report from the right lower leg notes stasis dermatitis and nonspecific panniculitis.  

Reports from another private clinic, dated between 1985 and 1988, show treatment for a three-to-four year history of skin symptoms with impressions of stasis dermatitis, panniculitis, and possible folliculitis.  A January 1985 pathology report notes a nonspecific mild perivascular dermal inflammatory reaction.  

Reports from Dr. G.C., dated between 1992 and 2002, show that the Veteran received treatment for skin symptoms on a number of occasions, with notations of seborrheic keratoses, panniculitis, dermatitis and eczema.  

A December 2003 VA progress note shows treatment for itching of the lower extremities, with an assessment of pruritis.  

A VA diabetes mellitus examination report, dated in August 2006, shows that the Veteran reported that he had a history of red bumps on his lower leg that turn to sores, with a foul odor, that was currently in remission, and which has been in remission since the late 1990's.  He stated that he was not currently receiving any type of treatment, nor had he received any treatment within the last 12 months.  On examination, there were bilateral scars on the lower legs that were nontender, nonadherent, and hyperpigmented.  The report contains diagnoses that include "SC (subcutaneous) dermatophytosis of the lower extremities." 

The Board finds that the preponderance of the evidence shows that the Veteran does not have a skin disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Also, the United States Court of Appeals for Veterans Claims (Court) has found that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, beginning in 1984 (about 13 years after separation from service), the Veteran is shown to have received treatment for a three-to-four year history of skin symptoms, with diagnoses tending to show panniculitis.  These histories are noted in reports from separate health care providers.  Other diagnoses include seborrheic keratoses.  The medical evidence shows that he received treatment for skin symptoms through 2002.  There is no record of relevant treatment after 2003, i.e., for about the last nine years.  At his August 2006 VA examination, the Veteran reported that his skin symptoms had been in remission since the late 1990's.  He stated that he was not currently receiving any type of treatment, nor had he received any treatment within the last 12 months.  Although he was given a "diagnosis" of subcutaneous dermatophytosis of the lower extremities, when read in context, it is clear that the Veteran does not currently have a skin disorder (to the extent that the examiner may have intended "SC" to mean service-connected instead of subcutaneous, this would simply have been error).  Id.  For example, there were no findings of active skin disease.  In addition, even assuming arguendo that a skin disorder was currently shown, at the time he began his treatment in 1984, the Veteran reported that his symptoms had only existed no more than three years before, i.e., about 10 years after separation from service.  

The medical records form a preponderance of evidence which establishes that the Veteran does not currently have a skin disorder and that he has not had a skin disorder during the processing of his claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


C.  Left Eye Disability

At his April 2005 hearing, the Veteran testified that he has had vision problems since he was treated for a left eye condition during service.  

Congress did not intend to compensate every medical condition noted during service.  It limited compensation to disabilities due to disease or injury.  Congenital or developmental defects are not disabilities arising from disease or injury and are not subject to service-connection for compensation.  That is, congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2011); see also 38 C.F.R. § 4.9 (2011); Beno v. Principi, 3 Vet. App. 439 (1992).  Of significance here, the regulation specifically includes refractive error as a congenital or developmental condition for which compensation cannot be paid.   

While not binding on the Board, we find the following manual provision is an accurate and correct exposition of the law and regulation.  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  

The Veteran's service treatment reports show that in March 1970, he received treatment for complaints of left eye pain.  On examination, there was a small hemorrhage at the right medial bulbar conjunctiva with early ulceration.  He was given an eye patch for 24 hours, and ointment.  A May 1971 report notes that he had a problem with OS (left eye) in March 1970, "but problem apparently term[inated]."  Visual acuity was 20/20, bilaterally, and it appears that he was issued glasses.  The Veteran's separation examination report, dated in May 1971, show that his eyes, ophthalmoscopic examination, pupils, and ocular motility, were clinically evaluated as normal, with uncorrected distant vision of 20/20 (right eye) and 20/30 (left eye).  The report notes a history of ulceration in the left conjunctiva and now decreased vision, and astigmatism OS (left eye).  

As for the post-service medical evidence, a January 2003 report notes that he wore glasses.  A January 2004 VA progress note shows that the Veteran was found to have refractive error.  

A VA eye examination report, dated in August 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner summarized the Veteran's inservice eye treatment.  The Veteran reported that he had had to wear glasses ever since his service March 1970 eye treatment.  On examination, corrected distant vision was 20/20- (right eye) and 20/20 (left eye).  Visual fields were full to confrontation, bilaterally.  The diagnoses noted IDDM (insulin-dependent diabetes mellitus), and refractive error, bilateral, and history of subconjunctival hemorrhage with early ulceration of the left eye in March 1970.  The examiner stated that it is not at least as likely as not that the Veteran's refractive error is related to his previous left eye injury or his service-connected diabetes.  

The Board finds that the claim must be denied.  The Veteran was treated for a small hemorrhage at the right medial bulbar conjunctiva with early ulceration on one occasion, in March 1970.  This was apparently an acute condition, as evidenced by the fact that there is no record of relevant treatment for the remaining period of service, a period of about one year and two months, other than he was issued glasses in May 1971, at which point it was noted that his left eye problem had terminated.  His eyes were clinically evaluated as normal at the time of his May 1971 separation examination.  Although the separation examination report notes a history of ulceration in the left conjunctiva and now decreased vision, and astigmatism OS (left eye), there is no evidence to show that the Veteran has decreased vision for any reason other than refractive error.  In this regard, he was noted to have astigmatism upon separation from service.  There is no post-service medical evidence to show that the Veteran has a left eye disability.  Gilpin.  To the extent that he is shown to have had astigmatism upon separation from service, and to have refractive error following service, this is not a disability for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9; Beno.  The Board further points out that there is no competent evidence to show that the Veteran currently has a left eye disability that is related to his service.  Nor has he had such an eye disability at any time during the processing of the claim.  

Here, again, the medical records form a preponderance of evidence which establishes that the Veteran does not currently have a left eye disability and that he has not had a left eye disability during the processing of his claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); McClain; Gilbert; Ortiz.  

D.  Conclusion

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a left eye disability, and a skin disorder, were caused by service.  The Veteran's assertions are competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno, 6 Vet. App. 465.  However, he has not claimed a continuity of skin symptoms since his service, rather, he asserts that he developed this condition after service, and that he has this condition due to exposure to Agent Orange.  He does not have the requisite skill, knowledge, or training, to state whether his skin symptoms are due to Agent Orange exposure, or whether his visual symptoms are due to a cause other than refractive error, or to state whether either of the claimed conditions were caused by service.  See Espiritu, 2 Vet. App. 492.  Furthermore, the Board has determined that the claimed conditions are not shown, and there is no competent and probative medical evidence of a nexus between either of the claimed disabilities and the Veteran's service, to include as due to exposure to Agent Orange.  Given the foregoing, the Board finds that the service and post-service medical evidence outweigh the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.    

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See Gilbert; Ortiz.  

II.  Increased Initial Evaluations

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected diabetes mellitus, type 2, and onychomycosis of the toenails.  During his April 2005 hearing, he testified that he had a restriction of activities due to his diabetes mellitus, and that he did not drive very much due to the effects of his diabetic neuropathy symptoms on his legs.  He further testified that he has pain when his great toenails grow out at times.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 



A.  Diabetes Mellitus, Type 2

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports do not show any relevant treatment; the RO has granted service connection based on the presumption afforded to veterans exposed to Agent Orange.  The post-service medical records appear to show that the Veteran was determined to have IDDM (insulin-dependent diabetes mellitus) in early 1995, at which time he was placed on a restricted diet and started on DiaBeta.  Reports, dated in 2000, note use of Glucophage and Glucotrol.  See reports of Dr. G.C.  

In July 2002, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating, with an effective date for service connection (and the 20 percent rating) of July 9, 2001.  The effective date was later changed to May 8, 2001.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 20 percent.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under those criteria, a 10 percent rating is assigned if the condition is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  The next higher rating, 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating will be assigned for a disability requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating will be assigned if the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.   

The relevant medical evidence is summarized as follows:

Private treatment reports, date in December 2001 and January 2002, note continued use of oral agents, Glucophage and Glucotrol.  See reports of Dr. G.C.  

A VA examination report, dated in June 2002, shows that the examiner stated that the Veteran's medical records had been reviewed.  The Veteran complained of fatigue, but stated that he could do all activities of daily living normally.  He denied any visual or neurologic symptoms, but reported a rapid heartbeat and symptoms of congestive heart failure.  He said that he used Norovolin insulin in the morning, that he took Glucotrol every day, and that he took Glucophage twice per day.  He reported visiting his diabetic care provider every three months.  The diagnosis was diabetes mellitus type 2, suboptimal control on current medications.  

VA progress notes, dated between 2003 and 2007, show ongoing treatment for diabetes mellitus, with use of medications and insulin.  Two notations show that the Veteran was advised to exercise.  See, VA progress notes, dated in January 2003 and July 2007.  A February 2004 report shows that the Veteran stated that he had been hunting, and that he had been a volunteer firefighter for 28 years.  A March 2004 report shows that he stated that he had been a volunteer firefighter for 29 years, and an April 2004 report shows that his wife indicated that he was now no longer able to continue being a firefighter.  An August 2004 report shows that the Veteran was issued a powered wheelchair secondary to degenerative disc disease.  A July 2007 report shows that he complained of an episode of hypoglycemia, and having episodes while on a trip, that he had not been taking regular insulin, and that he was not usually home to test glucoses and cannot see any benefit in taking it.  In a patient interview, the Veteran stated that he walked occasionally during the day, but only for short distances.  

A VA examination report, dated in August 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of hypoglycemic reactions once a week.  He stated that he was on a diabetic diet.  He denied a history of hospitalization with ketoacidosis or hyperglycemia over the last year.  He reported no restrictions on his activity due to diabetes by his doctor.  He stated that he was not physically able to do strenuous activity.  He stated that he went to his primary care doctor every two to three months for diabetes.  He was noted to be taking medications that included insulin, and insulin Norovolin.  The diagnoses included diabetes mellitus type 2.  

The Board finds that the Veteran's increased initial rating claim must be denied.  Although the Veteran requires medication for control of his symptoms, as well as a restricted diet, the evidence is insufficient to show that the Veteran's diabetes requires regulation of activities.  The evidence shows that the Veteran has severe mobility impairment due to a spine disability.  There is no competent evidence to show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  DC 7913; Camacho.  In fact, as late as July 2007, the Veteran's doctors were not telling him to restrict his activities but were telling him to exercise.  Accordingly, as the evidence is insufficient to show that the Veteran's diabetes has required restriction of activities at any time during the rating period on appeal, the Board concludes that his symptoms more closely approximates the criteria for the currently assigned initial evaluation of 20 percent. 

In short, the Board finds that the evidence demonstrates symptoms consistent with a 20 percent rating.  The medical records provide the preponderance of evidence here and they show that the service-connected diabetes mellitus does not approximate any criteria for a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged ratings should be assigned.  We conclude that the service-connected diabetes mellitus has not significantly changed and uniform rating is appropriate in this case.  At no time has the disability exceeded the criteria for a 20 percent rating.  

B.  Onychomycosis of the Toenails

The Veteran asserts that he is entitled to an increased initial evaluation for service-connected onychomycosis of the toenails.

As for the history of the Veteran's disability, see 38 C.F.R. § 4.1, the Veteran's service treatment reports show that beginning in 1966, he underwent treatment for recurrent ingrown great toenails and athlete's foot, with partial removal in 1969, and a bilateral excision in 1970.  There were no relevant findings in his May 1971 separation examination report; his feet were clinically evaluated as normal.  

In July 2002, the RO granted service connection for onychomycosis of the toenails, evaluated as noncompensable, under Diagnostic Code 7813, with an effective date for service connection of January 16, 2002.  The Veteran appealed the issue of entitlement to an initial compensable evaluation.  In February 2009, the RO granted the claim, to the extent that it assigned a 10 percent evaluation, effective August 17, 2006.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In January 2002, the Veteran filed his claim for service connection.  The regulations for evaluation of skin disabilities were revised, effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Therefore, VA must evaluate the appellant's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 5110(g) (West 2002).  

The Board further observes that, in addition to the revisions in 2002, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars in 2008.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's claim was received at the RO in January 2002.  Thus, the new regulations are not applicable.  

Under DC 7801 (as in effect prior to August 30, 2002), a 10 percent rating is warranted for: Scars, burns, third degree: Area or areas exceeding 6 square inches (38.7 sq. cm.). 
	Actual third degree residual involvement required to the extent shown under 7801.  Note (1).  
	Ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined.  Note (2).  

Under DC 7802 (as in effect prior to August 30, 2002), a 10 percent rating is warranted for: Scars, burns, second degree: Area or areas approximating 1 square foot (0.1 meter squared). 

Under 38 C.F.R. § 4.118, DC's 7803 and 7804 (as in effect prior to August 30, 2002), a 10 percent evaluation is warranted for superficial, poorly nourished scars with repeated ulceration, or scars which are shown to painful and tender on objective demonstration. 

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 30, 2002), other scars will be rated on limitation of function of the part affected. 

Under 38 C.F.R. § 4.118, DC 7806 (as in effect prior to August 30, 2002), a noncompensable rating is warranted with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating is warranted with exfoliation, exudation or itching, if involving an exposed surface or extensive area. 

Under 38 C.F.R. § 4.118, DC 7813 (as in effect prior to August 30, 2002), dermatophytosis is to be rated as eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations. 

The relevant diagnostic codes effective as of August 30, 2002 are as follows:

Under Diagnostic Code 7801 (effective as of August 30, 2002), scars, other than head, face, or neck, that are deep or that cause limited motion: area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating. 

Under Diagnostic Code 7802 (effective as of August 30, 2002) a 10 percent rating is warranted for: scars, other than head, face, or neck, that are superficial and that do not cause limited motion: Area or areas of 144 square inches (929 sq. cm.) or greater. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective as of August 30, 2002) a 10 percent rating is warranted for superficial and unstable scars.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of August 30, 2002) a 10 percent rating for superficial scars that are painful on examination.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective as of August 30, 2002) other scars are rated on limitation of function of the affected part. 

Under 38 C.F.R. § 4.1, DC 7806 (as in effect August 30, 2002), a noncompensable rating is warranted with less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  

Under 38 C.F.R. § 4.118, DC 7813 (as in effect August 30, 2002), dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability. 

The notes pertaining to these regulations (re-numbered) are shown below: 
	(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. 
	(2) A deep scar is one associated with underlying soft tissue damage. 
	(3) A superficial scar is one not associated with underlying soft tissue damage. 
	(4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

1.  Prior to August 17, 2006

The medical evidence is summarized as follows:

A VA examination report, dated in June 2002, notes "mild" onychomycosis in the Veteran's toenails.  

VA progress notes show a number of treatments for diabetic foot care, but contain little in the way of relevant findings.  They include reports dated in January 2003 which note that the Veteran's bilateral great toenails had been removed, and that he had gout.  A March 2004 report notes dystrophic nails.  In February 2005, he complained of regrowth of nail spicules or both great toenails.  His nails were trimmed, and the examiner stated that further nail surgery was not necessary.  It was noted that there were no infections, ulcerations or lesions.    

The Board finds that the claim must be denied because it does not meet any applicable criteria.  Specifically, the skin involvement is not analogous to scarring.  This is because the doctors found it to be treatable.  That is, the condition lacks the permanence and depth of skin involvement associated with scarring.  

With regard to the criteria as in effect prior to August 30, 2002, the evidence is insufficient to show that the Veteran's onychomycosis of the toenails is productive of symptoms that involve at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, third degree burn scars with an area or areas exceeding 6 square inches, second degree burn scars with an area or areas approximating 1 square foot, superficial, poorly nourished scars with repeated ulceration, scars which are shown to painful and tender on objective demonstration, a limitation of function, or exfoliation, exudation or itching involving an exposed surface or extensive area.  

With regard to the criteria as in effect August 30, 2002, the evidence is insufficient to show that the Veteran's onychomycosis of the toenails is productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," "superficial scars that are painful on examination," symptoms involving at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Accordingly, a compensable rating is not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, or 7813 (as in effect prior to August 30, 2002, and thereafter).  

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned.  We conclude that the service-connected onychomycosis did not significantly change prior to August 17, 2006 and uniform rating is appropriate prior to that date.  At no time prior to August 17, 2006, did the disability meet the criteria for a compensable rating.  

2.  As of August 17, 2006

The RO has evaluated the Veteran's onychomycosis as 10 percent disabling as of August 17, 2006.

A VA examination report, dated in August 2006, indicates that the Veteran was examined on August 17, 2006.  The examiner stated that the Veteran's C-file had been reviewed.  The report notes the following: the Veteran has diabetic neuropathy, with numbness and swelling of the lower legs and feet.  He complained of fungal infections, and that a portion of his previously excised nails regrow.  On examination, he was missing his bilateral great toenails.  The relevant diagnoses were onychomycosis bilateral toenails, and status post removal of bilateral great toenails.  

VA progress notes show a number of treatments for diabetic foot care, but contain little in the way of relevant findings.  They include a March 2007 report which shows diabetic foot care, and which notes that on examination, there were no infections, ulcerations, or lesions.  His nails were trimmed and debrided, and he was given a prescription for Myclex cream.  

The Board finds that an evaluation in excess of 10 percent under DC's 7801 and 7806 is not warranted.  In this regard, it appears that the RO's basis for an increased rating was that this condition was analogous to unstable and painful scars.  See February 2009 supplemental statement of the case; DC 7803.  In any event, an evaluation in excess of 10 percent is not warranted as this disability only involves his great toenails, and there is no evidence to show that his symptoms involve an area or areas exceeding 12 square inches.  Furthermore, his symptoms are not shown to be productive of constant eczema with exudation or itching, marked disfigurement, a limitation of function, to affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or to have resulted in the need for systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Therefore, the evidence is insufficient to show that the Veteran's disability warrants an evaluation in excess of 10 percent.  38 C.F.R. § 4.118, DC's 7801, 7805, 7806 (as in effect prior to August 30, 2002, and thereafter).  

The Board has considered the issues raised by the Court in Fenderson and in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the onychomycosis did not significantly change after August 17, 2006 and uniform rating is appropriate after that date.  At no time during the rating period has the disability exceeded the criteria for a 10 percent rating.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's onychomycosis of the toenails, should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt, however, the medical evidence, as discussed in detail above, provides a decided preponderance of evidence against the claim.  As the preponderance of the evidence is against the appellant's claims, the doctrine of reasonable doubt is not for application and the appeal must be denied.  See Gilbert; Ortiz.  

III. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  With regard to the claim for service connection for coronary artery disease, as the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is unnecessary.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In April 2002, the Veteran was issued a VCAA notice in association with his claims for service connection for a left eye disability, a skin disorder, diabetes mellitus, and onychomycosis of the toenails.  In October 2005, additional VCAA notice was sent as to the claims for service connection for a left eye disability, and a skin disorder.  

With regard to the claims for increased initial evaluations for diabetes mellitus, and onychomycosis of the toenails, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment reports, and VA and non-VA medical records.  Although the Veteran is receiving disability benefits from the Social Security Administration (SSA), and although the SSA's reports are not of record, an April 2004 duty-to-assist letter indicates that the SSA informed VA that the Veteran's records were not available.  At his hearing, the Veteran essentially indicated that VA already had all relevant records used by SSA.  Therefore, no further development is warranted.  See 38 C.F.R. § 3.159(d).  The Veteran has been afforded VA examinations.  To the extent that etiological opinions have not been obtained, as the Board has determined that the Veteran does not have a left eye disability, or a skin disorder, no additional development is warranted.  See 38 C.F.R. § 3.159(d) (2011).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a heart disability is granted.

Service connection for a skin disorder is denied.

Service connection for a left eye disability is denied.

An initial evaluation in excess of 20 percent for service-connected diabetes mellitus is denied.  

An initial compensable evaluation for service-connected onychomycosis of the toenails, prior to August 17, 2006, is denied.  

An evaluation in excess of 10 percent for service-connected onychomycosis of the toenails is denied.  


REMAND

The Veteran asserts that he has PTSD due to his service.  

The Court has recently held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, VA must consider whether the Veteran has any psychiatric disability, including other than PTSD, that is etiologically related to his military service.  In this regard, the medical evidence of record shows that the Veteran has received multiple diagnoses of depressive disorder.  

As such, the issue on appeal, which has been recharacterized on the title page of this decision, is being remanded for additional due process considerations.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  In this case, the RO has not considered whether the Veteran's diagnoses of psychiatric disorders, other than PTSD, are service-related.  Thus, additional development is needed. 

During the pendency of this appeal, a new version of the regulation pertaining to PTSD, 38 C.F.R. § 3.304(f), was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  Among other things, in some cases, the new regulation significantly changes the criteria for determining whether or not a claimed stressor is considered to have been verified.  

When the Board addresses questions or issues that the RO did not previously consider, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, where the Board considers law not previously considered by the RO, the Board is required to notify the claimant and indicate that consideration of this law may result in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) (2011) (requiring Board to "notify the appellant and his or her representative" of its intent to consider a law not considered by RO, where consideration "could result in denial of the appeal").  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009). 

In this case, the Veteran has not been advised of the new version of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

A statement from a VA health care provider at the VA Gulf Coast Veterans Health Care System (VAGCHCS), Biloxi, Mississippi, indicates that the Veteran has been receiving treatment for psychiatric symptoms at this facility since 2003.  The most recent VA progress notes from the Biloxi VA Medical Center (VAMC) currently of record are dated no later than 2007.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records.  38 C.F.R. § 3.159(c).  On remand, the agency of original jurisdiction (AOJ) should attempt to obtain all outstanding VAGCHCS clinical records dated after 2007. 

Upon filing his claim in February 2003, the Veteran asserted that he has PTSD due to an incident in Vietnam in which he was helping to put out a fire in Cam Ranh Bay Village, and an infant was killed by the bulldozer he was operating.  See Veteran's PTSD questionnaire, dated in February 2003; see also transcript of hearing, held in April 2005; VA progress notes, dated in March and May of 2004.   

As the Veteran's claimed stressor involving the death of an infant is not based upon participation in combat, his assertion of this service stressor is not sufficient to establish the occurrence of such an event.  Rather, his alleged service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, i.  In this case, this stressor has not yet been verified.  

With regard to the possibility of other stressors, during his VA examination in August 2006, the Veteran, for the first and only time, asserted that he was one of only three survivors out of 33 men who were attacked while building a landing strip.  In April 2007, for the first and only time, the Veteran asserted that an unnamed soldier was shot and killed next to him in a foxhole during an attack.  Neither of these stressors were verified by the U.S. Armed Services Center for Unit Records Research (CURR) (now the U.S. Army and Joint Services Records Research Center) (JSRRC).  See September 2008 CURR report.  

In addition, VA progress notes show that the Veteran reported a 29-year history of work as a volunteer firefighter, to include a March 2004 report which notes a "recent episode with picking up body parts."  To the extent that any post-service stressors may have caused PTSD, they are not valid stressors.  38 U.S.C.A. § 1110; see also M21-1MR, Part III,iv.4.H.31.b. 

Notwithstanding the new version of 38 C.F.R. § 3.304(f), the Veteran's statements are subject to a credibility analysis.  Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Cohen v. Brown, 10 Vet. App. 128 (1997).  On remand, the AOJ should make a determination as to the Veteran's credibility, followed by determinations as to whether any of the claimed non-combat or combat stressors are verified, whether participation in combat is established, and whether either the previous or revised version of 38 C.F.R. § 3.304(f) warrants a grant of the claim for PTSD.  The RO should also adjudicate the intertwined issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with regard to the issue on appeal, now characterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  

2.  Notify the Veteran of the recent changes to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).   

3.  Attempt to obtain the Veteran's records from the VA Gulf Coast Veterans Health Care System, Biloxi, Mississippi, dated after 2007.  

4.  Make a determination as to the Veteran's credibility, followed by determinations as to whether any of the claimed non-combat or combat stressors are verified, whether participation in combat is established, and whether the either the previous or revised version of 38 C.F.R. § 3.304(f) warrants a grant of the claim for PTSD; adjudicate the intertwined issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


